   Case 1:18-cr-00767-VM Document 186 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                        1/6/2021
SOUTHERN DISTRICT OF NEW YORK
                                          X
UNITED STATES OF AMERICA,                 :        18 CR 767 (VM)
                                          :
           -against-                      :
                                          :                ORDER
ADRIAN FISEKU,                            :
                                          :
                       Defendant.         :
                                          X
VICTOR MARRERO, U.S.D.J.:

     On January 5, 2021, counsel for the Government requested

an adjournment of the sentencing in this matter scheduled for

January 22, 2021 at 11:00 a.m. (See Dkt. No. 184.) The

Government    argues    that   the    Coronavirus          Aid,    Relief,    and

Economic     Security    Act   (“CARES        Act”)        does    not    permit

sentencing to move forward remotely in this matter because

Defendant Adrian Fiseku (“Fiseku”) is on pretrial release and

would not be prejudiced by an adjournment. (Id.) Defense

counsel opposes this request, arguing that Defendant Adrian

Fiseku has already been on home confinement for seventeen

months, and would be prejudiced by the specter of potentially

indefinite home confinement. (See Dkt. No. 185.)

     Given the evolving nature of the COVID-19 pandemic and

that it remains uncertain when the Court can resume in-person

proceedings,    Fiseku    would      be   forced      to    remain       in   home

confinement for a currently unknown amount of time. This time

is not credited to his eventual sentence. The Court is
   Case 1:18-cr-00767-VM Document 186 Filed 01/06/21 Page 2 of 2



therefore persuaded that sentencing in this matter “cannot be

further delayed without serious harm to the interest of

justice.” CARES Act, Section 15002 (b). The Court denies the

Government’s request.

SO ORDERED:
Dated: New York, New York
       6 January 2021
